EXHIBIT 99.1 Larry P. Horner 805 Cobblestone Ct Cedar Hill, Texas 75104 214-649-2554 October 24, 2007 Board of Directors American Energy Production, Inc. Via E mail I have taken a hard look at what my commitments are with my new full time position and don't think that I can devote the time and attention to American Energy that it deserves as a member of the Board of Directors. Therefore, please let this e mail serve as my written resignation as a Director of American Energy Production effective immediately. I have no disagreement with the Company on any matter related to the Company’s operations, policies or practices. I have certainly enjoyed working with all of you on this project. Yours truly, /s/ Larry Horner Larry Horner
